Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 17, 2018

                                          No. 04-18-00584-CV

                                      IN RE John M. DONOHUE

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

     Relator’s request for a clarification of this court’s denial of his petition for writ of
mandamus and his subsequent motion for rehearing is hereby DENIED.

           It is so ORDERED on September 17, 2018.


                                                                           PER CURIAM



           ATTESTED TO: ________________________
                        Keith E. Hottle,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2012-CI-19573, styled Martha Donohue v. John M. Donohue, pending in
the 225th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding.